Citation Nr: 0613712	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-38 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis, and/or 
rhinitis.  

4.  Entitlement to service connection for bilateral feet 
condition (including fungal infection).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956, and July 1957 to April 1958.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran testified at a September 2005 hearing before the 
undersigned Veterans Law Judge, and a transcript is of 
record.  

It is noted that as of February 2005 the veteran sought an 
increased rating for his service-connected anxiety disorder, 
and this matter is referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In light of the Veterans Claims Assistance Act of 2000, and 
other procedural concerns, this claim requires additional 
evidentiary development and process at the RO. 

First, it appears that after a VA Form 8 was prepared, the RO 
obtained treatment records from the Audie L. Murphy Memorial 
VA Medical Center (VAMC) dated October 2004 to April 2005.  
These records were not, however, considered in a supplemental 
statement of the case, see 38 C.F.R. § 19.31(b)(1).  Also in 
this vein, various VCAA notification letters of record did 
not inform the veteran, specially concerning claims of 
service connection for bilateral hearing loss, tinnitus, 
sinusitis, and bilateral foot condition, of what information 
and evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application in 
compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).   See Dingess/Hartman v. Nicholson 19 Vet. App. 
473, 484 (2006).

Second, a review of the record indicates that the veteran 
should undergo additional VA examination for the purpose of a 
nexus opinion.  Particularly, the veteran's service medical 
records contains the veteran's complaints regarding an 
allergic reaction to dust of the bins in the tool shop; in 
October 1953, the veteran complained of headaches, stuffed-up 
nose, and some cough.  The veteran reported that his sinuses 
bothered him, and an assessor noted the veteran's severe 
subjective complaints of nasal congestion and headaches.  
Assessment found no objective evidence of ENT pathology.  
Post-service, a January 1999 VA treatment note indicated a 
diagnostic impression of sinus inflammation/allergies, and in 
September 1999 allergic rhinitis was noted.  In April 2004, 
an impression indicated rhinitis, non-allergic, under control 
except for post-nasal drip, and rhinitis, allergic, due to 
MC, molds.  A January 2005 progress note indicated that the 
veteran's moderate-severe allergic rhinitis was most 
controlled by medication; however, during the cedar season 
the veteran still had flareups.  

Likewise, the veteran's service medical records contain an 
April 1953 reference to a rash, and in September 1953, the 
veteran had athlete's foot, infected.  Post-service, a 
January 2005 VA treatment record noted tinea pedis, and a 
February 2005 record identified scaly flaking irritation with 
moccasin distribution on bilateral feet with dystrophic nails 
10/10 bilaterally with an assessment of extensive tinea 
pedis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning service connection, 
as well as an initial disability rating 
and an effective date for the award any 
benefits.

The letter should inform the veteran of 
what information and evidence not 
previously provided, if any, will assist 
in substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.

The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should attempt to obtain any 
outstanding VA medical records from the 
Frank M. Tejeda outpatient audiology 
clinic (as identified in an August 2003 VA 
Form 21-4138).  Also, the RO should update 
the record with any additional VA 
treatment records generated from April 
2005 onwards.  

3.  The RO should provide a VA 
examination, with claims file review 
including consideration of the veteran's 
historical subjective complaints, to 
determine whether it is at least as likely 
as not that a current sinusitis/rhinitis 
problem is etiologically related to 
service, specifically, the in-service ENT 
complaints.  

4.  The RO should provide a VA 
examination, with claims file review 
including consideration of the veteran's 
historical subjective complaints, to 
determine whether it is at least as likely 
as not that tinea pedis/fungal bilateral 
foot condition is etiologically related to 
service, specifically, the in-service 
athlete's foot.

5.  Then, the RO should readjudicate the 
claims of service connection for bilateral 
hearing loss, tinnitus, sinusitis and/or 
rhinitis, and bilateral foot condition 
(including fungal infection).  If the 
determination remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


